Citation Nr: 0718332	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Bartter's Syndrome. 

2.  Entitlement to service connection for Bartter's Syndrome. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.K. Whitehead, Law Clerk


INTRODUCTION

The veteran served on active duty in the military from July 
1980 until September 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, MA. 


FINDINGS OF FACT

1.  In a December 1982 rating decision, the RO denied service 
connection for Bartter's Syndrome.

2.  Some of the additional evidence received since that 
December 1982 decision bears directly and substantially upon 
this claim, is not cumulative or redundant, and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  The veteran's Bartter's Syndrome pre-existed service but 
was not noted on an examination when he was accepted for 
active service and was not clearly and unmistakably not 
aggravated during active service.  


CONCLUSIONS OF LAW

1.  The RO's  December 1982 rating decision denying the 
veteran's claim for service connection for Bartter's Syndrome 
is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§  
3.104, 20.1103 (2006). 

2.  New and material evidence has been received, and the 
claim for service connection for Bartter's Syndrome may be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Bartter's Syndrome was aggravated during service. 
38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Since the Board is reopening and granting the veteran's claim 
for service connection for Bartter's Syndrome, in full, this 
claim is substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  

Reopening the Claim for Service Connection for Bartter's 
Syndrome

In December 1982, the RO denied service connection for 
Bartter's Syndrome, finding, essentially, that the evidence 
presented did not show that the veteran's condition was 
aggravated in service beyond its normal progression. 

The RO notified the veteran of his appellate rights by way of 
a December 1982 letter.  He did not appeal the RO denial, and 
the RO decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

For applications to reopen received prior to August 29, 2001, 
"New and material evidence" means evidence not previously 
submitted to agency decision makers which bear "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  The veteran's application to 
reopen was received via a letter from his representative in 
May 2001.

The evidence on record at the time of the RO's initial denial 
included private medical records from Dr. Crawford and Dr. 
Jackson, reports by Dr. Crawford, letters to the veteran from 
Dr. Jackson concerning the appropriate medication doses for 
controlling his potassium levels and a prescription for a 
higher dosage of medication.  

Aside from a single dental record, his service medical 
records (SMRs) could not be located.  These records reflect 
he was diagnosed with Bartter's Syndrome at the age of 13.  
The condition was treated through medication.  Prior to 
entering military service, he was taking 200mg of 
Triamterne-a medication used to reduce fluid retention and 
reduce the loss of potassium (Dyrenium is the name brand.).

In his August 1982 claim, the veteran reported that he was 
taken to the hospital in August 1980 for weakness and nausea.  
In September 1980, he was medically discharged from military 
service.  Private medical records from November 1981 indicate 
his medication increased to 500-600mg of Triamterne a day.  
In June 1982, this dosage was increased to 700mg a day. 

The evidence received since the December 1982 decision 
includes letters from Drs. Jackson and Crawford, a statement 
from the veteran's mother, the report of an October 2003 VA 
examination, and copies of prescriptions. 

A September 2002 letter from Dr. Jackson was received in 
October 2003.  In this letter, Dr. Jackson stated that he had 
first seen the veteran in October 1981.  It was his 
understanding that during service, the veteran had not been 
allowed to take medication to correct his serum potassium.  
As a result, his hypokalemia (low serum potassium) and 
Bartter's Syndrome was exacerbated and he had been 
hospitalized and then medically discharged.  

In July 2003, the RO received two letters from Dr. Crawford 
dated in October 1980 and April 2001.  These letters 
explained that the veteran for some unclear reason had not 
been not allowed to take his medication during military 
service.  He developed infectious gastroenteritis and was 
hospitalized.  During that time, it was determined that he 
had hyperlokemia, and he was medically discharged from 
service.  Dr. Crawford stated the veteran was lucky this 
episode did not result in an irreparable hypokalemic injury.  
Dr. Crawford reported that he had told the veteran's 
recruiter about the veteran's condition prior to the 
veteran's entrance into service.

In a statement written by the veteran's mother in September 
1980, and received in July 2003, she confirmed that the 
veteran was not allowed to take his medications and was 
hospitalized during service.  

On examination for VA in October 2003, it was reported that 
Barter's syndrome had been diagnosed in 1975, that the 
veteran had fully disclosed this condition at the time of his 
entry into service, and that he had done well for the first 
few weeks of boot camp.  He was not permitted, however, to 
take medication that would ordinarily have prevented severe 
hypokalemia.  He then developed an illness with weakness and 
collapse requiring hospitalization for approximately one 
month.  He made an uneventful recovery but was medically 
discharged.  He was currently treated with potassium 
supplements, a potassium sparing diuretic, and an Aldosterone 
antagonist.  Overall these medications had provided excellent 
control of the hypokalemia.  It was added that the letters 
from Drs. Crawford and Jackson strongly suggested that the 
veteran's underlying condition was aggravated during active 
service.  The diagnosis was Barter's syndrome; genetic based 
renal tubular disorder resulting in severe hypokalemia and 
metabolic alkalosis.

In a letter from Dr. Crawford dated in August 1977 and 
apparently received in October 2004, he reported that the 
veteran had marked reduction in serum potassium 
concentration.  It was recommended that he begin taking one 
capsule of indocin per day, and that if serum potassium 
levels did not rise, the medication be increased to two 
capsules per day.  

Finally, as stated earlier, when comparing the dosage of 
medication prescribed to the veteran before service with the 
dosages prescribed after service and currently, his dosage 
was significantly higher after service. 

The evidence received since the December 1982 decision is new 
in that it has not been previously considered.   This 
evidence is material because it relates to the question of 
whether the claimed condition was aggravated in service. The 
evidence is so significant that it must be considered in 
order to decide the merits of the claim.  Because new and 
material evidence has been received, the claim is reopened.

Adjudication of the veteran's claims does not end with the 
determination that new and material evidence has been 
received. These matters must now be addressed on a de novo 
basis.

Merits

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

It need not be shown that the disability was diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed after 
service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); see Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 
3.304(b).

If the presumption of soundness is not rebutted, the claim is 
decided as a regular service connection claim.  Wagner v. 
Principi.

Service Connection for Bartter's Syndrome

Because there is no evidence that Barter's syndrome was not 
identified on an examination when the veteran was accepted 
for service, the presumption of soundness is for application.  
38 U.S.C.A. § 1111.

The letters from Dr. Crawford and statements from the veteran 
and his mother clearly document that Barter's syndrome pre-
existed service.  The evidence is thus, clear and 
unmistakable that the disability pre-existed service.

The letters from Drs. Crawford and Jackson were interpreted 
by the VA examiner as strongly suggesting aggravation of the 
underlying condition in service.  

Dr. Jackson's report and prescription records show that 
before service the veteran only required 200 mg of 
Triamterene daily.  After his hospitalization during service, 
however, he needed 600-800 mg of Triamterene a day to control 
his potassium levels.  Although eventually after service, at 
its lowest, the dosage was reduced down to 500mg a day, the 
veteran today still requires at least 500 mg daily.

The evidence is therefore, not clear and unmistakable that 
there was no aggravation; and the presumption of soundness is 
not rebutted.

As the presumption of soundness is not rebutted, the appeal 
is analyzed as a normal service connection claim.  Wagner.

There is no dispute that the veteran has current Bartter's 
syndrome.  The evidence is also to the effect that this 
syndrome was symptomatic in service.  The competent evidence 
is also to the effect that the symptoms of Barter's syndrome 
during service are related to the current Barter's syndrome.  
The three elements for service connection are demonstrated, 
and the appeal is granted.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for Bartter's syndrome.

Entitlement to service connection for Bartter's Syndrome is 
granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


